Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered. Claims 1, 3-9, 11-17 & 19-20 remain pending in the application wherein claims 1, 9 & 17 are the only sole pending claims in independent form. Claims 1, 3-5, 9, 11-13 & 17 were amended. Claims 2, 10 & 18 were cancelled.
Claims 9, 11-17 & 19-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/03/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b) of claim 4 are withdrawn per amendments of claim 4.


Election/Restrictions
5.	Claims 1, 3-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 9, 11-17 & 19-20, directed to additional species of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/08/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Sun (US 2007/0113893 A1) of claims 1-4 & 6-8  are withdrawn per cancellation of claim 2 and amendments of claim 1.

7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Sun (US 2007/0113893 A1) of claim 5 are withdrawn per amendments of claim 1.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2021/0323021 A1: [0063]-[0064]; fig. 2-4.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Martin D. Moynihan on 06/16/2022.
Claims 1, 4, 7, 9, 12, 15, 17 & 19 application has been amended as follows: 
1.	A draw device, comprising: 
a draw head; 
a draw opening defined in the draw head and extended through the draw head; 
a draw tube communicating with the draw opening; 
at least one pressure hole defined in the draw head and extended through the draw head, 
wherein the at least one pressure hole is exposed from a bottom side of the draw head; 
at least one flow guiding channel; and 
a groove positioned within the draw head, wherein each of the at least one pressure hole communicates with the groove through [[the]] a corresponding flow guiding channel, wherein the at least one flow guiding channel is respectively disposed corresponding to the at least one pressure hole in a one-to-one relationship, each of the at least one flow guiding channel and [[the]] a corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube, and each of the at least one pressure hole communicates with the corresponding flow guiding channel.
4.	The draw device according to claim 3, wherein a height of each of the at least one flow guiding channel is less than a depth of the groove, and a width of each of the at least one flow guiding channel is less than or equal to an internal diameter of the corresponding pressure hole.
7.	The draw device according to claim 1, wherein one side of the draw device facing away from the draw tube is provided with at least one air guiding tube respectively disposed corresponding to the at least one pressure hole, each of the at least one pressure hole communicates with [[the]] a corresponding air guiding tube, and each of the at least one air guiding tube is used to supply dry compressed air into the corresponding pressure hole.
9.	A draw equipment, the draw equipment comprising a sealed device for storing a drawn liquid and also comprising a draw device, wherein the draw device comprises:
a draw head;
a draw opening defined in the draw head and extended through the draw head;
a draw tube communicating with the draw opening;
at least one pressure hole defined in the draw head and extended through the draw head, wherein the at least one pressure hole is exposed from a bottom side of the draw head; 
at least one flow guiding channel; and
a groove positioned within the draw head, wherein each of the at least one pressure hole communicates with the groove through [[the]] a corresponding flow guiding channel, wherein the at least one flow guiding channel is respectively disposed corresponding to the at least one pressure hole in a one-to-one relationship, each of the at least one flow guiding channel and [[the]] a corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube, and each of the at least one pressure hole communicates with the corresponding flow guiding channel;
wherein an open hole matching a size and a shape of the draw head is defined in the sealed device; and
wherein the draw head is disposed in the open hole, the draw tube is disposed in the sealed device through the open hole, and the at least one pressure hole communicates with the sealed device through the open hole.
12.	The draw equipment according to claim 11, wherein a height of each of the at least one flow guiding channel is less than a depth of the groove, and a width of each of the at least one flow guiding channel is less than or equal to an internal diameter of the corresponding pressure hole.
15.	The draw equipment according to claim 9, wherein one side of the draw device facing away from the draw tube is provided with at least one air guiding tube respectively disposed corresponding to the at least one pressure hole, each of the at least one pressure hole communicates with [[the]] a corresponding air guiding tube, and each of the at least one air guiding tube is used to supply dry compressed air into the corresponding pressure hole.
17.	A coating system, comprising:
a coating device and a draw equipment, wherein the coating device communicates with the draw equipment for obtaining a drawn liquid from the draw equipment to coat a substrate; the draw equipment comprises:
a sealed device for storing [[a]] the drawn liquid and a draw device, wherein the draw device comprises:
a draw head; 
a draw opening defined in the draw head and extended through the draw head; 
a draw tube communicating with the draw opening;
at least one pressure hole defined in the draw head and extended through the draw head, wherein the at least one pressure hole is exposed from a bottom side of the draw head;
at least one flow guiding channel; and
a groove positioned within the draw head, wherein each of the at least one pressure hole communicates with the groove through [[the]] a corresponding flow guiding channel, wherein the at least one flow guiding channel is respectively disposed corresponding to the at least one pressure hole in a one-to-one relationship, the at least one flow guiding channel and [[the]] a corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube, and each of the at least one pressure hole communicates with the corresponding flow guiding channel;
wherein an open hole matching a size and a shape of the draw head is defined in the sealed device; and
wherein the draw head is disposed in the open hole, the draw tube is disposed in the sealed device through the open hole, and the at least one pressure hole communicates with the sealed device through the open hole.
19.	The coating system according to claim 17, wherein one side of the draw device facing away from the draw tube is provided with at least one air guiding tube respectively disposed corresponding to the at least one pressure hole, each of the at least one pressure hole communicates with [[the]] a corresponding air guiding tube, and each of the at least one air guiding tube is used to supply dry compressed air into the corresponding pressure hole.
Reasons for Allowance
10.	Claims 1, 3-9, 11-17 & 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A draw device, comprising: 
a draw head; 
a draw opening defined in the draw head and extended through the draw head; 
a draw tube communicating with the draw opening; 
at least one pressure hole defined in the draw head and extended through the draw head, 
wherein the at least one pressure hole is exposed from a bottom side of the draw head; 
at least one flow guiding channel; and 
a groove positioned within the draw head, wherein each of the at least one pressure hole communicates with the groove through a corresponding flow guiding channel, wherein the at least one flow guiding channel is respectively disposed corresponding to the at least one pressure hole in a one-to-one relationship, each of the at least one flow guiding channel and a corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube, and each of the at least one pressure hole communicates with the corresponding flow guiding channel.” The closest prior art of record Sun (US 2007/0113893 A1), does not teach nor suggest “wherein the at least one pressure hole is exposed from a bottom side of the draw head;… a groove positioned within the draw head, wherein each of the least one pressure hole communicates with the groove through the corresponding flow guiding channel,… each of the least one flow guiding channel and the corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube,” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 9 recites “A draw equipment, the draw equipment comprising a sealed device for storing a drawn liquid and also comprising a draw device, wherein the draw device comprises:
a draw head;
a draw opening defined in the draw head and extended through the draw head;
a draw tube communicating with the draw opening;
at least one pressure hole defined in the draw head and extended through the draw head, wherein the at least one pressure hole is exposed from a bottom side of the draw head; 
at least one flow guiding channel; and
a groove positioned within the draw head, wherein each of the at least one pressure hole communicates with the groove through a corresponding flow guiding channel, wherein the at least one flow guiding channel is respectively disposed corresponding to the at least one pressure hole in a one-to-one relationship, each of the at least one flow guiding channel and a corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube, and each of the at least one pressure hole communicates with the corresponding flow guiding channel;
wherein an open hole matching a size and a shape of the draw head is defined in the sealed device; and
wherein the draw head is disposed in the open hole, the draw tube is disposed in the sealed device through the open hole, and the at least one pressure hole communicates with the sealed device through the open hole.” The closest prior art of record Sun (US 2007/0113893 A1), does not teach nor suggest “wherein the at least one pressure hole is exposed from a bottom side of the draw head;… a groove positioned within the draw head, wherein each of the least one pressure hole communicates with the groove through the corresponding flow guiding channel,… each of the least one flow guiding channel and the corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube,” as in the context of independent claim 9. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 17 recites “A draw device, comprising: 
a draw head; 
a draw opening defined in the draw head and extended through the draw head; 
a draw tube communicating with the draw opening; 
at least one pressure hole defined in the draw head and extended through the draw head, 
wherein the at least one pressure hole is exposed from a bottom side of the draw head; 
at least one flow guiding channel; and 
a groove positioned within the draw head, wherein each of the at least one pressure hole communicates with the groove through a corresponding flow guiding channel, wherein the at least one flow guiding channel is respectively disposed corresponding to the at least one pressure hole in a one-to-one relationship, each of the at least one flow guiding channel and a corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube, and each of the at least one pressure hole communicates with the corresponding flow guiding channel.” The closest prior art of record Sun (US 2007/0113893 A1), does not teach nor suggest “wherein the at least one pressure hole is exposed from a bottom side of the draw head;… a groove positioned within the draw head, wherein each of the least one pressure hole communicates with the groove through the corresponding flow guiding channel,… each of the least one flow guiding channel and the corresponding pressure hole are positioned inside the draw head on one side thereof adjacent to the draw tube,” as in the context of independent claim 17. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717